 
Exhibit 10.2
 
 
EARN-OUT AGREEMENT
 
 
THIS EARN-OUT AGREEMENT (the “Agreement”) is entered into this 26th  day of
January 2011, between Capsalus Corporation, a Nevada corporation (“Capsalus”)
and Mary S. Schreiber, PhD., (the “Seller”).
 
RECITALS
 
A.  Pursuant to a Stock Purchase Agreement dated January 26, 2011 (the "Purchase
Agreement"), among Capsalus and the Seller, it is a condition to closing under
the Purchase Agreement (the "Closing") that Capsalus and the Seller execute and
deliver this Agreement to each other.
 
B.  Pursuant to the Purchase Agreement, Capsalus will acquire all of the issued
and outstanding capital stock of Guava Senior Home & Healthcare Services, a
Delaware corporation, and Guava Financing, Inc., a Delaware corporation
(hereinafter referred to as the “Company” or “Companies”) owned by the Seller.
 
 
C.  The parties intend to provide for the payment of additional shares of
Capsalus common stock to the Seller based on the financial performance of the
Company following the Closing ("Earn-Out").
 
AGREEMENT
 
1.           Calculation of Earn-Out.  The Seller’s Earn-Out shall be based on
the gross revenues achieved by the Companies between the Closing and December
31, 2014 (the “Earn-Out Period”) as follows:
 

 
(a)
Capsalus shall issue 5,000,000 shares of its common stock to Seller, for every
five  million dollars ($5,000,000) of gross revenues achieved by the Seller (the
“Earn-Out Amount”) between the Closing and December 31, 2013, up to a total of
twenty million (20,000,000) shares of its common stock for total gross revenues
of twenty million dollars ($20,000,000) achieved over the Earn-Out Period.

 

 
(b)
The Shares shall be issued quarterly after certification by the Capsalus Chief
Financial Officer, that the Earn-Out Amount has been met by the Seller.

 

 
(c)
For purposes of this Agreement, Gross Revenues shall be based upon all income
received by Seller that it receives from its normal business activities, in
accordance with Generally Accepted Accounting Principals consistently applied
from the Closing.

 
2.           Payment of Earn-Out Shares. Within forty-five (45) days after each
quarter of the Earn-Out Period, the CFO shall deliver to the Seller a written
calculation of the Earn-Out Shares earned (if any), together with a stock
certificate(s) representing the amount of the  Earn-Out Shares (if any).
 
3.           Resolution of Dispute.  If Seller disputes the CFO’s calculation of
the Earn-Out Shares, it shall so notify Capsalus in writing within ten days
after receipt of the written calculation referred to in Section 2. Capsalus and
the Seller shall then submit the matter to Capsalus independent auditors (the
“Auditors”), who shall calculate the Earn-Out Shares as described in Section 1.
The Auditors shall submit its written calculation of the Earn-Out Shares to the
parties simultaneously with its completion of its audit of Capsalus financial
statements for the fiscal year ended December 31, 2011. If the Auditor’s
calculation shows the Earn-Out Shares to be equal to or less than the amount
determined by the CFO, then the Seller shall pay the Auditor’s fees and
expenses. If the Auditor’s calculation shows the Earn-Out Shares to be greater
than the amount determined by the CFO, then Capsalus shall pay the Auditor’s
fees and expenses.
 
4.          Covenants of Capsalus .  Capsalus hereby covenants and agrees that,
from the Closing Date until the earlier of (i) the termination of this Agreement
or (ii) the end of the 2013 Earn-Out Period, it will (x) maintain the Company as
a wholly-owned subsidiary of Capsalus, which will maintain appropriate
accounting books and records necessary to calculate amounts payable hereunder,
and (y) not change the name of such subsidiary without Seller’s prior consent,
which consent shall not be unreasonably withheld.
 
 
1
 
 

--------------------------------------------------------------------------------

 
          5.  Conditions to Receipt of Earn-Out.  In order to receive the
Earn-Out, Seller must be continuously employed by the Company from the date of
this Agreement through December 31, 2013, unless terminated without cause by the
Company.  For purposes hereof, "cause" shall mean:
 
            (a)  the Seller’s conviction by, or entry of a plea of guilty or
nolo contendere in, a court of competent and final jurisdiction for any  crime
involving moral turpitude or punishable by imprisonment in the jurisdiction
involved;
 
            (b)  The Seller’s commission of an act of fraud, whether prior to or
subsequent to the date hereof upon the Company or Capsalus;
 
            (c)  The Sellers's continuing repeated willful failure or refusal to
perform his duties as required by this Agreement, provided, that termination of
the Seller's employment pursuant to this paragraph (c) shall not constitute
valid termination for cause unless the Seller shall have first received written
notice from the Board of Directors of the Company stating with specificity the
nature of such failure or refusal and affording the Seller at least thirty (30)
days to correct the act or omission complained of; or
 
            (d)  Gross negligence, insubordination, material violation by the
Seller of any duty of loyalty to the Company or any other material misconduct on
the part of the Seller, provided that termination of the Seller's employment
pursuant to this paragraph (d) shall not constitute valid  termination for cause
unless the Seller shall have first received written notice from the Board of
Directors of the Company stating with specificity the nature of such failure or
refusal and affording the Seller at least thirty (30) days to correct the act or
omission complained of.
 
6.           Miscellaneous.
 
6.1  Modification and Waiver of Breach. No waiver or modification of this
Agreement shall be binding unless it is in writing signed by the parties hereto.
No waiver of a breach hereof shall be deemed to constitute a waiver of a future
breach, whether of a similar or dissimilar nature.
 
6.2  Assignment. The rights of Capsalus under this Agreement may, without the
consent of the Seller, be assigned  by Capsalus, in its sole and  unfettered
discretion (a) to any person, firm, corporation, or other business entity which
at any time, whether by purchase, merger, or otherwise, directly or indirectly,
acquires all or substantially all of the assets or business of Capsalus, or (b)
to any subsidiary or affiliate of Capsalus, or any transferee, whether by
purchase, merger or otherwise, which directly or indirectly acquires all or
substantially all of the assets of Capsalus or such subsidiary or affiliate.
 
6.3 Notices.  All notices and other communications required or permitted under
this Agreement shall be in writing, served personally on, or mailed by certified
or registered United States mail to, the party to be charged with receipt
thereof.  Notices and other communications served by mail shall be deemed given
hereunder 72 hours after deposit of such notice or communication in the United
States Post Office as certified or registered mail with postage prepaid and duly
addressed to whom such notice or communication is to be given, in the case of
(a) Capsalus, 2675 Paces Ferry Road, Suite 100, Atlanta, Georgia 30339,
Attention: Steven M. Grubner, Chief Executive Officer, or (b) to Seller/Company,
407 Valley Brook Drive, Hockessin, Delaware 19707, Attention: Mary S. Schreiber,
PhD., President. Any such party may change said party's address for purposes of
this Section by giving to the party intended to be bound thereby, in the manner
provided herein, a written notice of such change.
 
6.4  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.
 
6.5 Construction of Agreement.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of Georgia applicable to agreements
executed and to be performed in Georgia.
 
6.6  Complete Agreement.  This Agreement contains the entire agreement between
the parties hereto with respect to the transactions contemplated by this
Agreement and supersedes all previous oral and written and all contemporaneous
oral negotiations, commitments, writings, and understandings.
 
6.7  Non-Transferability of Interest. None of the rights of the Seller to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable. Any attempted assignment, transfer, conveyance, or
other disposition of any interest Capsalus pursuant to this Agreement shall be
void.
 
2
 
 

--------------------------------------------------------------------------------

 
6.8  Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provisions or applications of this Agreement that can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision in any other jurisdiction or
under any other circumstance.
 
6.9  Legal Fees.  If any legal action, arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of any alleged
dispute, breach, default or misrepresentation in connection with this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys' fees and other costs it incurred in that action or proceeding, in
addition to any other relief to which it may be entitled.





  CAPSALUS CORPOATION     By:
 
 
/s/ Steven M. Grubner,
      Steven M. Grubner, President    
 
 
     
MARY S. SCHREIBER, PhD.
    By:
 
 
/s/ Mary S. Schreiber, PhD     
      Mary S. Schreiber, PhD.  

 
 
 
 
 

 
3
 
 

--------------------------------------------------------------------------------

 